Title: To Thomas Jefferson from John Bondfield, 2 May 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 2 May 1789. The ship Le Couteulx, 32 days from Norfolk with 875 hhds. tobacco, brought the enclosed. “She left the Capes  the 26 March.” He gave to Short a packet of newspapers addressed to TJ: Short says they “are of old date say 9bre. or Decembre.” They hope for arrivals of wheat and flour from America: “They retard and the wants are Urgent.” American advices say “wheat is very plenty in all the Middle states,” confirmed by prices.—“The Mercantil Body did not esteem the difficientcy of the last Crop so considerable as it has proved. Administration have been tardy in publishing the state of the inner Countrys. Vessels might have been freighted here and elsewhere that would have brought ample provission, America have not shiping to supply momentary Callings and freights are thereby become very high which will check shipments. The prolongation of the premium allowed by Gouvernment will not give time for Vessels to be sent out and return before the 1st. September, half way measures are hurtful in like Cases. Had the first publication extended to the 1 September many Cargoes would have arrived that are forwarded to other States.”
